Citation Nr: 1243900	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  06-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to March 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied the benefits sought on appeal.  

In July 2007, the Veteran withdrew his prior request for a hearing before the Board in writing; consequently, the request is deemed withdrawn and there are no outstanding requests of record.  38 C.F.R. § 20.704(e).

A claim of entitlement to service connection for ischemic heart disease secondary to exposure to Agent Orange has been raised by the record.  See 75 Fed. Reg. 53202 (Aug. 31, 2010) (ischemic heart disease has been added to the list of presumptive diseases related to herbicide exposure in Vietnam).  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matter was previously before the Board in August 2010 and September 2011 and remanded on both occasions for further development and adjudication.  The claim has been returned to the Board; however, the matter is not ready for appellate disposition and the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matter is not ready for appellate disposition.  In August 2010, the Board remanded the claim to afford the Veteran a VA examination to identify all current disability underlying his current complaints of hypertension and to determine the likely etiology of elevated blood pressure readings.  Specifically, the examiner was asked for any disability exhibited by elevated blood pressure.  The examiner was then asked to indicate whether it was at least as likely as not that such disability had its clinical onset in service, or was otherwise related to active duty and if not, whether there was a 50 percent probability or more that the Veteran's service-connected PTSD caused or permanently increased the severity of the disability.  The Veteran was afforded the VA examination in October 2010.

The Veteran was diagnosed with hypertension.  The examiner opined hypertension "is not caused by or as a result of his PTSD.  Nor is it aggravated by the PTSD.  The rationale is that the hypertension is a separate entity."

First, the examiner failed to address the question regarding direct causation, i.e., whether it was likely as not that hypertension had its clinical onset in service, or was otherwise related to active duty.  Next, as delineated above, the opinion does not contain a reasoned medical explanation.  Thus, the October 2010 opinion is rendered inadequate and a new opinion must be sought, which answers the questions posed in 2010 and below.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   

The most recent VA outpatient treatment records associated with the Virtual VA record (VA's electronic database storage) are dated in June 2012.  The Board notes that VA outpatient treatment records were added to Virtual VA in June 2012.  They are dated between November 2002 and June 2009 and October 2009 and June 2012.  These records were not considered in the August 2012 supplemental statement of the case (SSOC) and were added to Virtual VA prior to certifying the claim back to the Board; however, the Veteran waived RO review of any new evidence received during the adjudication of his appeal.  Thus, these records were considered in preparation of this Remand.  That being said, updated records of any subsequent treatment the Veteran has received for the claimed hypertension are pertinent evidence that must be secured.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disability dated from June 2012 to the present.  All requests for records and their responses must be associated with the claims folder. 

2.  The RO should seek an addendum opinion from the examiner who performed the October 2010 VA examination, if available.  If not, the opinion must be rendered by a similarly qualified medical provider.  The entire record  must be reviewed by the examiner in conjunction with the examination.  If an examiner does not have access to Virtual VA, any relevant treatment records in Virtual VA (but not otherwise in the record) must be printed and associated with the claims file so that they are available for the examiner's review.      

a) The examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension is causally related to the Veteran's active military service.  The examiner should specifically comment on the blood pressure readings dated between 1962 and 1989 contained within the service treatment records, to include, but not limited to, entries dated in July 1984 (132/90 and 132/94), October 1984 (132/82), December 1984 (128/80), October 1986 (132/82),   In addition, the examiner should note post service records from service facilities dated January 1989 (132/80), and March 1989 (170/100).   The examiner should set forth reasons for the opinion.

b) If it is determined that hypertension is not causally related to the Veteran's active military service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 % or higher degree of probability) that hypertension is proximately due to or the result of the service-connected PTSD, to include whether there is secondary aggravation.  The examiner should address whether any increase in severity of hypertension is proximately due to or the result of the service-connected PTSD and not due to the natural progress of the disease.   The examiner should set forth reasons for the opinion.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue on appeal in light of all pertinent evidence, to include VA outpatient treatment records contained within Virtual VA (notably those added in June 2012).  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



